Citation Nr: 1616302	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals surgical scars of the right foot for the period of July 11, 2005 through December 2, 2013, and in excess of 20 percent thereafter.

4.  Entitlement to an initial compensable evaluation for hammertoes of the second, third and fourth toes with bunions of the first and fifth toes of the left foot (hereinafter left foot disability).

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals status post bunionectomy of the right foot (hereinafter right foot disability).

6.  Entitlement to an initial evaluation in excess of 10 percent for acne with residual scarring.

7.  Entitlement to initial increased evaluation for a lumbar spine disability. 

8.  Entitlement to initial increased evaluation for sinusitis. 

9.  Entitlement to initial increased evaluation for gastroenteritis 

10.  Entitlement to initial increased evaluations for bilateral knee patellofemoral syndrome. 

11.  Entitlement to initial increased evaluation for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, March 2008, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for bilateral heels spurs and pes planus, but awarded service connection for acne, right and left foot disabilities as well as residual surgical scars of the right foot.  The November 2013 rating decision additionally awarded service connection for lumbar spine, bilateral knee, sinusitis, gastroenteritis, and headache disabilities.  The Veteran timely appealed those issues.

The AOJ initially awarded 10 percent evaluations for the Veteran's right foot disability and residual right foot scars and noncompensable evaluations for the Veteran's left foot and acne disabilities; all of those evaluations were effective July 11, 2005-the date following the Veteran's discharge from service.  During the pendency of the appeal, the Veteran's acne disability was increased to 10 percent disabling throughout the appeal period in a February 2010 rating decision; likewise, the residual right foot scars was increased to 20 percent disabling, effective December 3, 2013, in a December 2013 rating decision.  The Board has recharacterized the issues on appeal in order to comport with those awards of benefits.  

This case was last before the Board in November 2013, when it was remanded for additional development.  It has been returned to the Board at this time for further appellate review.  The issues involving the Veteran's acne, residuals status post bunionectomy of the right foot, lumbar spine, sinusitis, gastroenteritis, bilateral knee patellofemoral syndrome, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had bilateral heel spurs at any time on appeal.

2.  The Veteran has not had pes planus of either foot at any time on appeal.  

3.  For the period prior to December 3, 2013, only one of the Veteran's four right foot scars was painful; however, beginning December 3, 2013, all four of those surgical scars have been painful.

4.  Throughout the entire appeal period, the Veteran's surgical scars of the right foot have not been unstable and have not affected an area of at least 39 sq. cm.

5.  Throughout the appeal period, the Veteran's left foot is only shown to have 4 out of 5 toes as hammertoes.

6.  Throughout the appeal period, the Veteran did not have resection of the left metatarsal head, and symptomatology associated with her left hallux valgus has never been severe and equivalent to amputation of her great toe.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral heel spurs have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for establishing service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for establishing initial evaluations in excess of 10 percent prior to December 3, 2013, and in excess of 20 percent thereafter, for the Veteran's residuals surgical scars of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7801, 7802, 7804 (2008 & 2015) and 7803 (2008).

4.  The criteria establishing an initial compensable evaluation for the Veteran's hammertoes of the second, third and fourth toes with bunions of the first and fifth toes of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5282 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2005 and June 2008, as to all issues herein decided.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  VA provided relevant examinations in March 2008, January 2010, February 2011, and December 2013; those examinations, as discussed below, are adequate.  

As a final matter, the Board acknowledges that the claims herein decided were the subject of a November 2013 remand.  The examinations that were ordered in that remand were accomplished in December 2013.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Merits

Service Connection for Bilateral Heel Spurs and Pes Planus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has averred that she has bilateral heel spurs and pes planus as a result of her military service, particularly running while in basic training, as noted in her April 2009 notice of disagreement.  

A review of the Veteran's service treatment records does not demonstrate any complaints of, treatment for, or diagnosis of bilateral heels spurs or pes planus during military service.  

The Board has also reviewed the Veteran's VA treatment records which are of record through February 2016; those records also do not demonstrate any treatment for or diagnosis of bilateral heel spurs or pes planus.  

Likewise, the Veteran's private treatment records from Trident Healthcare System and Palmetto Primary Care Physicians which are of record do not demonstrate any treatment for or diagnosis of bilateral heel spurs or pes planus.

The Veteran filed her claim for service connection prior to her discharge from service.  She underwent a VA foot examination in March 2008.  During the examination, the Veteran reported having pain with walking, without swelling.  She did not use inserts, cane or crutch.  She was unable to wear narrow shoes, heels, or tennis shoes.  

On examination, the Veteran's right foot had a somewhat diminished arch.  Her Achilles tracked midline.  There was no pain on manipulation; she had palpable pulses.  There was no edema, and her ankles had dorsiflexion to 25 degrees and plantar flexion to 40 degrees with inversion and eversion bilaterally.  The examiner noted that the Veteran's left foot was exactly the same on examination except without the presence of surgical scarring.  The examiner, however, concluded that the Veteran had "bilateral first and fifth toe bunions status post right great toe bunionectomy with right and left heel spurs with right and left decreased arches but not flatfeet with surgical correction of hammertoes on the right with no evidence of hammertoes on the left."  The examiner additionally noted that x-rays could not be taken at that time because the Veteran was pregnant.  

In contrast, the Veteran underwent a VA general medical examination in March 2008, approximately a week later.  During that examination, the Veteran reported she had bilateral flatfeet and heel spurs that began during basic training; she did not have any surgery for those claimed conditions.  She reported still getting pain in her arches with prolonged walking; she further reported the inner medial aspects of her feel swell.  She denied use of a brace, cane or crutch; she also denied any special shoes, although she did have to use flat shoes.  She reported trying inserts in the past without any help.  She takes Tylenol, which helped a little.  She had the same pain each time without any flares.  The examiner noted that the Veteran had a positive callus and her shoes wore unevenly over the bunion area and on the toes.  

On examination, the Veteran had a positive left bunion on her left foot with hammertoes noted on toes 2, 3, and 4.  Arches appeared normal; Achilles was well aligned.  There were calluses noted on the medial and lateral balls of her feet.  There was pain to palpitation of the left foot over the bunion and hammertoe areas.  No other pain was palpitated.  On the right, there was no tenderness to palpitation of the heel or arch.  Arches appeared normal; Achilles tendons were aligned.  She had dorsiflexion and plantar flexion of her bilateral ankles to 25 degrees without pain.  The examiner concluded that the Veteran did not have any "objective evidence for a diagnosis of" heel or flatfeet conditions.  He also noted that x-rays could not be obtained because of the Veteran's pregnancy.

She underwent another VA examination of her bilateral feet in February 2011.  That examination noted that it was not an examination for either flatfeet or any other foot deformity, notably in this case bilateral heel spurs.  That examiner merely documented the severity of the Veteran's bilateral foot disabilities inclusive of hammertoes and bunions/hallux valgus.  That examiner, however, did order the Veteran to have x-rays, which she did not complete.  

Finally, the Veteran underwent a VA examination of her feet in December 2013.  In the pes planus specific examination, the Veteran reported that she was told she had flatfeet by the United States Air Force surgeon and local primary care doctor.  She had tried insoles without any relief.  She reported pain on use of and manipulation of her feet bilaterally, with pain accentuated with use and on manipulation; she denied any swelling characteristic calluses, that her symptoms were relieved with arch supports, or extreme tenderness of the plantar surfaces of her feet, bilaterally.  On examination, the examiner noted there was no decreased longitudinal arch height on weightbearing; objective evidence of marked deformity of the feet; marked pronation of the feet; weightbearing line falling over or medial to the great toe; a lower extremity deformity other than pes planus causing alteration of her weightbearing line; inward bowing of her Achilles' tendons; or, marked inward displacement and severe spasm of the Achilles' tendons.  X-rays of the Veteran's feet were performed; those results revealed the following:

2 views of the right and left feet demonstrates, including weightbearing no fracture, subluxation or dislocation.  Stable mild degenerative changes with deformity at the right MTP joint, likely post bunionectomy.  No evidence of pes planus.  There are no calcaneal spurs.  

The examiner additionally examined the severity of the Veteran's service-connected bilateral hallux valgus/bunions and hammertoes; that specific examination did not discuss the presence of any bilateral heel spurs or pes planus.  The examiner then reiterated in the medical opinion section that the Veteran "DOES NOT have evidence of either flatfeet or of heel spurs."  

Based on the foregoing evidence, the Board must find that service connection is not warranted for the Veteran's claimed bilateral heel spurs or pes planus.  

Initially, the Board notes that while the Veteran appears to have some medical training-as noted on her Form DD 214, denoting the military occupational specialty of medical services-she is therefore considered competent in this case respecting medical matters.  

However, the degree of her medical training is not evident in the claims file, although it does not appear that she is a medical doctor.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative value of medical opinion based upon factors such as personal examination of the patient, knowledge and skill in analyzing data, and the medical conclusion reached); Sklar v. Brown, 5 Vet. App. 140 (1993) (weight may be less if ambivalent as to exact diagnosis, or if the examiner is not a specialist, fails to explain the basis for an opinion, or treated the claimant only briefly or for unrelated conditions).  

In review of the evidence, even though the Veteran has some general competency in the medical field, it does not appear that she has self-diagnosed either bilateral heel spurs or bilateral pes planus at any time throughout the appeal period.  Rather, she stated in her most recent VA examination only that she had been told of the diagnosis by military doctors.  Thus, the Board need not address further the Veteran's statements as to probative weight of a self-diagnosis in this case, as it does not appear that the Veteran has self-diagnosed either bilateral heel spurs or pes planus.

Review of the evidence in the claims file does not demonstrate that any mention of bilateral pes planus noted in her service treatment records.  Additionally, none of the VA examiners found evidence of bilateral pes planus at any time throughout the appeal period.  Those examiners considered the Veteran's contentions regarding the symptoms that she reported, and the examination of the Veteran as well as the information in her claims file.  Examiners who conducted pes planus-specific examination of the Veteran which included radiographic testing of the feet, determined that she did not have pes planus.  The Board finds this evidence to be more probative than the Veteran's statements that she was told she had flatfeet during military service, which is not shown by the contemporaneous medical evidence in her service treatment records.  The preponderance of evidence is against a finding that she has had pes planus of either foot at any time from contemporaneous to when she filed her claim to the present. 

Turning to the bilateral heel spurs, the Board does acknowledge that the first VA foot examination in March 2008 appears to show a diagnosis of bilateral heel spurs.  However, a second March 2008 examiner, who had essentially the same medical picture as the first March 2008 examiner, did not find any evidence of bilateral heel spurs at that time.  Thus, the two March 2008 examiners appear divided as to whether the Veteran actually had bilateral heel spurs at that time.  

The December 2013 examiner found that the Veteran did not have any bilateral heel spurs at that time.  X-rays did not reveal any bilateral calcaneal spurs at that time.  Moreover, the December 2013 examination of the Veteran was more extensive than the first March 2008 examination, as it included radiographic evidence which was not previously available to the first March 2008 examiner due to the Veteran's pregnancy at that time.  Consequently, the Board finds the value and significance that the December 2013 examiner placed on the radiographic evidence to be a significant factor in whether a diagnosis of bilateral heel spurs was warranted in this case.  The first March 2008 examiner's diagnosis of bilateral heel spurs has significantly less probative value in light of the later radiographic evidence that does not demonstrate those conditions.  Instead, the later December 2013 examiner's significant reliance on such radiographic evidence-in addition to review of the claims file, examination of the Veteran, and consideration of her stated medical history evidence-led that examiner to state that those claimed disorders were not present.  The December 2013 examiner's opinion is more probative than the March 2008 examiner's statements regarding whether the Veteran has had spurs of either heel.  

In light of the second March 2008 examiner's unwillingness to diagnose the Veteran with bilateral heel spurs-on essentially the same medical picture as presented to the first March 2008 examiner-and the December 2013 examiner's more extensive examination of the Veteran with significantly greater probative value than the first March 2008 examiner's findings, the Board finds that the evidence of record respecting the presence of bilateral heel spurs in this case, including the Veteran's statements that she was diagnosed with such during military service, does not support a finding that the Veteran had bilateral heel spurs at any time throughout the appeal period.  Rather, the second March 2008 and the December 2013 examiners' findings and conclusions have significantly more probative value than the other evidence of record.  

Finally, again, while the Veteran's stated that she was told by two separate military doctors that she had both flatfeet and heel spurs, those two diagnoses do not appear anywhere in her service treatment records.  While it is possible that the military doctors told her that she had flatfeet and heel spurs, the failure of any such recording of such findings in the service treatment records is important.  What is likely is that if the physicians indeed provided such information there would be an entry in what appears to be complete treatment records.  The Board thus affords very little weight to the Veteran's reports of what doctors told her during service.  

Moreover, the post-service evidence, particularly the December 2013 examiner's findings and conclusions, weigh significantly against the Veteran's statements that military doctors told her during service that she had bilateral pes planus and bilateral heel spurs during military service.  Instead, the post-service evidence tends to support the conclusion that the Veteran's service treatment records are void of any notation of those disorders because those disorders were not present at that time, and continue to not be present at the current time.  Consequently, the Veteran's service treatment records and the post-service evidence of record significantly outweigh the probative value of the Veteran's statements regarding diagnosis of bilateral heel spurs and bilateral pes planus during military service.

Accordingly, in light of the Board's finding that the evidence does not demonstrate current diagnoses of the claimed bilateral heel spurs or bilateral pes planus, service connection must be denied at this time as the first element necessary for service connection-a current disability-has not been met in this case.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102.  


Increased Evaluation Claims for Residual Surgical Scars of the Right Foot and Hammertoes and Bunions of the Left Foot

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Additionally, the Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to her residual surgical scars of the right foot or her bunions and hammertoes of the left foot disabilities; in fact, while the Veteran argues at several points that she is unemployable in her chosen profession due to her service-connected disabilities, the Board notes that she is employed full-time as a unit program coordinator or as a secretary throughout the appeal period.  While the Board acknowledges that she may be unemployable in her chosen profession as a medical technician due to her service-connected left foot and right foot scars disabilities, this fact only does not demonstrate that she is unable to secure and follow substantially gainful employment throughout the appeal period.  Since there is not any evidence of record that the Veteran's service-connected left foot and right foot scars disabilities cause her to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




Surgical Scars of the Right Foot

The Veteran filed her claim of service connection for surgical scars of the right foot prior to her discharge from service; service connection has been awarded from July 11, 2005, the date following her discharge from service.  The Veteran has been assigned a 10 percent evaluation for her surgical scars of the right foot from July 11, 2005 through December 2, 2013, and a 20 percent evaluation has been assigned for the period beginning December 3, 2013.  The evaluations have been assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Turning to the evidence, the Veteran's service treatment records document that in February 2005 she underwent a bunionectomy of the right foot with arthroplasties of the toes 2, 3 and 4.  In a March 2005 follow up, the examination showed healed incisions with some swelling of the foot.  In a May 2005 follow up, the Veteran's scars were shown to be healed without any open sores and her webspaces were clear.  Her skin was intact without breakdown.

The Veteran underwent a VA right foot examination in March 2008.  In that examination, the examiner noted that the Veteran underwent surgery for a bunionectomy and correction of her hammertoes of the right foot in February 2005 in service.  On examination, the Veteran was shown to have 4 scars of the right foot: there was a 4 cm scar over the bunion lateral to the great toe; a 2 cm scar on the dorsal surface at the second toe; a 1.5 cm scar on the dorsal surface at the third toe; and, a 1 cm scar on the dorsal surface at the fourth toe.  The great toe scar had increased sensitivity around the scar; the 3 dorsal scars of the dorsal surface were all nontender.  

In her May 2008 notice of disagreement, the Veteran reported that she had a right foot bunionectomy surgery, which was rated "as well healed.  The scar is healing but the pain has not stopped."  Respecting the other surgical scars of her right foot, the Veteran stated that she had nontender scars of the toes 2, 3 and 4, although there was "limitation of motion on all 3 toes."  She stated she could not bend her 2, 3, or 4 toes "at all" and it had been that way since her surgery.  In her November 2008 substantive appeal, VA Form 9, she stated that her "painful surgery scar on my right foot has caused [her] to miss at least 2 days a month of work."  Her March 2010 substantive appeal, VA Form 9, does not give any specific argument respecting her right foot scars.  

The Board has reviewed the private treatment records of record from Trident Healthcare System and Palmetto Primary Care Physicians; none of those records address any treatment for the Veteran's residual surgical scars of her right foot.  

The Veteran underwent another VA examination of her right foot surgical scars in February 2011.  The examiner noted that the Veteran had a scar that extended from the phalange-metatarsal joint down the medical side of the foot to approximately the start of the arch of the foot; the scar was noted as being from a 2005 surgery.  The Veteran reported that she has skin breakdown over the scar with a frequency of every 2-4 weeks and reported pain.  She reported that as a result of her 2005 bunionectomy surgery she has a painful surgical scar; she also reported skin breakdown over the scar.  She reported that her skin breakdown began several months after the surgery and that the skin chronically cracks and breaks and that she has mild bleeding from the scar as well, about once per month.  The Veteran further reported intermittent numbness of the scar site and occasional itching of the scar.  She applied Vaseline to the scar to help alleviate symptoms; tight shoes exacerbated her pain.  She finally reported that she developed a fungal infection at the scar site and the infection had spread to other areas of her feet.  

On examination, the Veteran was noted as having a 0.2 cm by 4.8 cm scar, which was superficial and not painful and without any signs of skin breakdown.  The Veteran's "skin shows signs of inflammation, edema or keloid formation.  The scar is inflamed and shows scaling consistent with a fungal infection."  The examiner diagnosed the Veteran with a "well healed surgical scar of the right metatarsal with fungal infection of the scar site and other areas of the foot."  The examiner noted the Veteran was employed fulltime as a "unit program coordinator" and had been employed in that position for 2-5 years.  She noted that the Veteran's right foot surgical scars had no significant effects on her occupation or usual daily activities.  

The Veteran again underwent a VA examination of her right foot scars on December 3, 2013.  The examiner noted that the Veteran had an arthroplasty for right hammertoes 2, 3, and 4 in 2004.  The examiner noted that there were 3 scars that were "reportedly painful and tender."  The examiner noted that there scars were not unstable or with frequent loss of covering of skin and that none of the scars were both painful and unstable.  The measurements of all of those scars were 1 cm by 0.2 cm; all of the scars were noted as linear.  None of the scars were superficial non-linear or deep non-linear scars.  The examiner noted that the scars did not impact the Veteran's ability to work.  The examiner concluded that the "scars are thin, well-healed with no signs of keloids or underlying tissue damage or adherence."  

That same examiner additionally performed a right foot examination on the same date.  The examiner noted that the Veteran had a bunionectomy in 2005.  Regarding any scarring of the right foot, the examiner noted that there was a scar of the right great was 5 cm by 0.2 cm, and that the 3 other scars were 0.6 cm by 0.6 cm square.  All of those scars were noted as being tender and painful.  None of the scars were unstable.  

The Board has additionally reviewed the VA treatment records of record through February 2016.  Those documents do not demonstrate any treatment for the Veteran's left foot disability.  

Finally, in a January 2014 statement, the Veteran reported that she had four painful scars on her right foot; "scars on my toes (2nd, 3rd, 4th) are all painful and unstable as well as the scar from the bunionectomy."  She noted that she reported this information to the December 2013 examination, as well as back to the March 2008 examiner.  "My scars were, tender, painful and unstable ever since I had surgery in 2005 and this information was reported to the VA.  This condition continues to worsen.  I have reported this to the VA."  

Based on the foregoing evidence, the Board must deny evaluations in excess of 10 percent and 20 percent already currently assigned for the above noted periods.  

Specifically, the Board must deny an evaluation under Diagnostic Codes 7801 and 7802 in this case as the Veteran's aggregated area of her four right foot scars is not at least 39 sq. cm.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  

Thus, the sole Diagnostic Code left for the Board to consider in this case is Diagnostic Code 7804, for painful and unstable scars.  In this case, the Veteran is shown to have four total scars throughout the appeal period.  Prior to the December 2013 examination, the Veteran's bunionectomy scar of the right great toe is the only scar shown to be tender or painful on examination.  Thus, prior to the December 3, 2013 examination, the Board cannot conclude that the Veteran has more than one painful scar; accordingly, an award in excess of 10 percent is not warranted for the period prior to December 3, 2013.  

Likewise, beginning December 3, 2013, an evaluation of 20 percent for the Veteran's noted four painful scars is appropriately assigned.  The Veteran does not have five scars of the right foot, and therefore, an evaluation of 30 percent cannot be assigned based on painful scars alone in this case for the period beginning December 3, 2013.  

However, the Board has also considered whether an additional 10 percent for unstable scars is warranted in this case.  The Board acknowledges that the Veteran has claimed that all of her four right foot scars are unstable throughout the appeal period; the Board also acknowledges the Veteran's competency to so state in light of her noted medical training.  

Those acknowledgements being made, however, the Board finds that the other medical evidence of record is more probative than the Veteran's reports.  Throughout the appeal period, the various VA examiners have noted that the Veteran's right foot scars are well-healed and are not unstable.  While some skin breakdown is shown respecting the fourth hammertoe of the left foot in the February 2011 examination, such was not shown to be of the surgical scar, but of the dorsal aspect of the toe itself; such was also shown to be as a result of the friction with the Veteran's shoes and not due to an unstable scar.  
In light of the amount of medical evidence in contradiction to the Veteran's statements, the Board finds that the preponderance of the evidence weighs against finding that any of the Veteran's four right foot scars are unstable at any time during the appeal period.  An additional 10 percent evaluation throughout the appeal period-either to 20 percent or 30 percent, respectively-is therefore not warranted due to any unstable scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  

The Board additionally recognizes that the Rating Schedule for evaluation of scars was amended during the appeal period, on October 23, 2008.  The Board further notes that, while the Veteran did not specifically request evaluation under the new criteria, she does make arguments related to her evaluation using the new criteria in her statements of record, most notably in the January 2014 correspondence.  Moreover, the new criteria was specifically used in assigning the Veteran's 20 percent evaluation, effective December 2, 2013; thus, review of her evaluation under both the new and old criteria is raised by the record in this case, in addition to being the most advantageous to the Veteran.  

The foregoing analysis is based on rating criteria that became effective on October 23, 2008.  The Board notes that a review of the above evidence under the old criteria in this case also does not warrant a higher evaluation.  Specifically, Diagnostic Codes 7801 and 7802 were unaffected by the October 23, 2008 amendment; therefore, increased evaluation under those criteria is also denied for the same rationale as discussed above.  

The major difference between the October 2008 amendments and the pre-October 2008 rating criteria is that evaluation of painful scars and unstable scars were assessed separately under Diagnostic Codes 7803 (for unstable scars) and 7804 (for painful scars) prior to October 23, 2008.  Specifically, no matter the amount of painful scars, the Veteran was only entitled to a 10 percent evaluation under the old criteria; likewise, no matter the amount of unstable scars, a 10 percent evaluation under Diagnostic Code 7803 was available under the old criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  

Thus, even if the Board were to find that the 20 percent evaluation was appropriately assigned prior to December 3, 2013, the earliest date of assignment in this case would be the effective date of the October 2008 amendment.  That being said, the Board does not find such is warranted prior to December 3, 2013, for the reasons stated above.

In this particular case, the Board has assigned the more advantageous evaluation under the new criteria for Diagnostic Code 7804 beginning December 3, 2013, which corresponds to the first date on which entitlement under that criteria arose.  As noted above, prior to that date, the evidence of record only demonstrated a single painful scar.  The Board further notes that in light of the finding above that none of the Veteran's four scars were unstable at any time throughout the appeal period, evaluation under Diagnostic Code 7803 of the old criteria is equally inapplicable in this case, for the same reasoning as discussed above.  

As a final matter, the Board acknowledges that the Veteran stated that her condition continued to worsen in her January 2014 statement.  However, the Veteran's statements with regards to severity of her right foot scars disability were substantially similar to those noted in the December 2013 examination report, which was conducted less than a month prior to her statement.  Moreover, those statements were substantially similar to those made throughout the appeal period, particularly with respect to the painfulness and unstableness of her right foot scars.  Those statements respecting unstable scars, as noted above, were outweighed by the medical examiner's findings.  

Moreover, even if the Board were to find that there was increased or worsened pain in her scars, an increase or worsening of pain would not warrant additional compensation under the relevant Diagnostic Codes in this case.  The Veteran has four scars stemming from her 2005 right foot surgery, and she is compensated for the painfulness of those scars under the rating criteria; any amount of increased pain would not be compensable under the rating criteria in this case.  

Accordingly, for the above reasons, even though the Veteran stated that her right foot scars are continuing to worsen, the Board finds that a remand for an additional examination at this time would not be appropriate as the Veteran has not indicated any worsening symptomatology for which the Board could assign additional compensation under the relevant rating criteria applicable in this case.  

Respecting extraschedular consideration, the rating criteria contemplates the number of scars that the Veteran has, as well as the painfulness of those scars; the Veteran has alleged repeatedly that her scars are painful and affect her ability to work in her chosen profession.  Thus, the schedular evaluation for the Veteran's right foot scars is adequate; evaluations in excess of that assigned are provided for certain manifestations of the service-connected residual surgical scars of the right foot, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  

Also considered by the Board is whether the collective effect of the Veteran's other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the right foot surgical scars disability, the Veteran has a lumbar spine disability, bilateral knee disabilities, gastroenteritis, gastroesophageal reflux disease (GERD), sinusitis, acne with residual scarring, headaches, and bilateral foot disabilities.  Review of the record does not show that those disabilities have a collective effect of acting together with her left foot disability that makes her left foot disability picture an unusual or exceptional one.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

For these reasons, as the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In conclusion, prior to December 3, 2013, the evidence of record demonstrates that the Veteran had only one painful surgical scar of her right foot; however, beginning December 3, 2013, all four of the Veteran's surgical scars of the right foot are shown to be painful.  None of those four surgical scars are shown to be unstable at any time during the appeal period.  Accordingly, the Board must deny the Veteran's increased evaluation claim for her residual surgical scars of the right foot on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804 (2008 & 2015) and 7803 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3.


Hammertoes and Bunions of the Left Foot

The Veteran filed her claim for hammertoes of the second, third and fourth toes with bunions of the first and fifth toes of the left foot prior to her discharge from service; service connection has been awarded from July 11, 2005, the date following her discharge from service.  The Veteran has been awarded a noncompensable evaluation for that disability throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Under Diagnostic Code 5282, a noncompensable evaluation is assigned for hammertoes of single toes.  A 10 percent evaluation is warranted for hammertoes involving all toes, unilateral without claw foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2015).

Additionally, a 10 percent evaluation is warranted under Diagnostic Code 5280 for unilateral hallux valgus when such is severe, equivalent to amputation of the great toe, or when an operation to resection the metatarsal head has been performed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).  

Hallux valgus is angulation of the great toe away from the midline of the body (toward the other toes) and can be caused by bunions.  Verdon v. Brown, 8 Vet. App. 529, 530 (1996); Weggenmann v. Brown, 5 Vet. App. 281, 283 (1993).  The major findings in hallux valgus (bunion) are pain or discomfort in the first metatarsophalangeal joint (the joint at the base of the great toe) or under the ball of the foot, deformity at that joint, and sometimes redness and swelling.  68 Fed. Reg. 7020 (February 11, 2003).

Turning to the evidence in the record, the Veteran's service treatment records document that on her discharge Medical Assessment in May 2005, she had a left hallux valgus deformity with hammertoes of the toes 2, 3 and 4.  Otherwise, the Veteran's service treatment records are silent for any treatment of her left foot disability.  

The Veteran underwent a VA foot examination in March 2008.  In that examination, the Veteran reported having right foot surgery for her bunion, but that she did not have surgery for her left foot; she also denied any hammertoes of the left foot.  She further reported continued pain with walking without swelling.  She did not use inserts, cane or a crutch.  She took Tylenol with relief.  She was unable to wear narrow shoes, heels, or tennis shoes.  She was unable to run or walk more than an hour.  She was working at a desk job without any restrictions.  She denied flare-ups.  

On examination, the Veteran's left foot was noted as being identical to the right foot, with the exception of the absence of surgical scars; x-rays could not be performed at that time because she was pregnant.  The Veteran's right foot was shown to have an arch that was present but somewhat diminished.  Her Achilles tracked midline.  There were bunions of the first and fifth toes.  She had good range of motion of her toes; there was a 1 cm callus under the fifth digit.  There was no pain on manipulation or edema; she had palpable pulses without any evidence of ingrown toenails.  She had 25 degrees of dorsiflexion and 40 degrees of plantar flexion.  The examiner noted she had "no DeLuca criteria about her feet."  There was no pain on range of motion or flare ups, nor was there any additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  The examiner concluded that the Veteran had "bilateral first and fifth toe bunions status post right great toe bunionectomy with right and left heel spurs with right and left decreased arches but not flatfeet with surgical correction of hammertoes on the right with no evidence of hammertoes on the left with no evidence of ingrown toenails."

A week later, the Veteran underwent a March 2008 VA general medical examination.  In that examination, the Veteran reported that her left foot bunion began during basic training.  She stated she did not have surgery on her left bunion.  She reported that pain occurred one time a day and lasts until she can sit down; her bunion did not swell.  She denied use of a brace, cane, or crutch.  She took Tylenol which helped at times.  She worked part time at that time with the Air Force Base medical clinic; she had not missed any days of work in the last year due to her bunion pain.  The pain is the same each time, although she gets flares one time a week.  She reported that flare-ups last a few seconds and that she was unable to do any physical activity with a flare-up.  Daily activities restrictions included being unable to walk more than 20-30 minutes or stand more than 30 minutes.  

On examination, the Veteran's left foot was noted as having a positive bunion and hammertoes of toes 2, 3, and 4.  Her arches appeared normal.  Achilles was well aligned.  There were callouses noted on the medial and lateral balls of her feet.  There was pain to palpitation of the left foot over the bunion area and over the hammertoe area.  No other pain palpitated.  She had dorsiflexion to 25 degrees and plantar flexion to 25 degrees. "No pain.  No Deluca."  The examiner noted that there was no pain on range of motion or flare ups and there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner diagnosed the Veteran with a left foot bunion and hammertoes of toes 2 and 3 of the left foot.  

In her May 2008 notice of disagreement, the Veteran reported that her left foot conditions came from running and walking long distances in basic training while wearing boots that were too narrow and tight for her wide feet.  She stated that she "experience[d] pain and limited range of motion in all toes of [her] left foot.  There are also two painful bunions on the first and fifth toes of [her] left foot."  She was not sure that surgery will correct the problem, as the surgery did not work respecting her right foot.  

In a November 2008 substantive appeal, VA Form 9, the Veteran stated that the bunions and hammertoes of both feet 

came from wearing the narrow, tight boots during basic military training.  Often times, there was running, marching, and walking long distances in the boots.  All of this caused the poor condition of my feet.  My feet have forced me to assume a position (job) where I have to sit throughout the day.  My profession is a medical technician but I am unable to perform the duties of a medical technician.  Those duties require constant standing and walking.  My left foot bunion and hammertoes cause me pain on a daily basis.  There is numbness, tingling and pain every day.  The pain cause[s] me to lose sleep, and take medication.  I take Tylenol and Motrin at least once a day for the sharp pain in both feet. . . . [P]lease assign a rating of at least 10% for left foot bunion with hammertoes on 2nd, 3rd, 4th, and 5th toes.

In her March 2010 statement, the Veteran reported that her feet cause her terrible pain and have forced her to switch careers from the medical field, which was her passion.  In a March 2010 substantive appeal, VA Form 9, the Veteran stated that she felt her foot disability ratings were incorrect because she could not be x-rayed at the time of her examination due to her pregnancy.  

The Board has reviewed the private treatment records of record from Trident Healthcare System and Palmetto Primary Care Physicians; none of those records address any treatment for the Veteran's left foot disability.  

The Veteran underwent another VA examination of her left foot disability in February 2011.  She reported during that examination that she developed hammertoes of her left 2, 3, and 4 toes and a bunion of her left great toe and fifth toe during basic training while wearing tight boots for weeks.  The Veteran reported that her pain has gotten progressively worse, especially in the last 1.5 years.  Her pain was intermittent and rated as 4 out of 10 at its worst on the hammertoes and 7 out of 10 for her bunions.  Her fourth toe was the most painful of the hammertoes, occasionally swelled and had developed a chronic painful blister.  She also reported intermittent tingling, in the 2, 3, and 4 toes.  Walking, standing longer periods of time, running and tight shoes exacerbated her pain.  Being off her feet relieved her pain; she did not take medication for her left foot, nor did she use orthotics or other assistive devices to ambulate.  

On examination, the Veteran reported having pain, swelling, and lack of endurance, all while standing or walking, as well as redness; she denied heat, stiffness, fatigability, weakness or other symptoms.  The pain was noted as being all toes and the first and fifth bunions, swelling occurred in the first and fifth toes bunions and the fourth hammertoe, and redness occurred in the bunions and fourth hammertoe.  On examination, the examiner found no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing; there was evidence of tenderness with pain on palpitation of the dorsal and lateral sides of the fifth metatarsal and the dorsal and medial aspects of the first metatarsal.  There was also pain over the dorsal aspect of the fourth toe.  The Veteran had hammertoes of the 2-5 toes; there was no claw foot.  There was evidence of skin breakdown and callus formation on the dorsal aspect of the Veteran's fourth toe from apparent friction with her shoes; patches of skin on the foot also exhibited signs of a fungal infection.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, flatfoot, pes cavus (clawfoot), or muscle atrophy.  The examiner noted that there was no other left foot deformities; the Veteran's left foot had a normal sensory examination.  The examiner referred the Veteran for x-rays in conjunction with the examination, although she did not complete those x-rays.  The examiner diagnosed the Veteran with left foot bunion and hammertoes.  The examiner noted there were no significant effects on her occupational functioning due to her left foot disability.  

The Veteran finally underwent a VA examination of her left foot in December 2013.  The examiner diagnosed the Veteran with bilateral hallux valgus and hammertoes.  During the examination, the Veteran reported pain in both feet, right greater than left.  She has sought attention and tried insoles without relief.  She denied surgery in her left foot; she denied seeing any podiatrist, surgeon or physical therapist for her left foot disability.  She talked about it with her primary care physician who suggested that she try over-the-counter insoles but she has not had any other treatment, work-up or imaging.  She had pain when she walked in both arches and pain in her first and fifth MTP joints.  

On examination, the Veteran did not have any Morton's neuroma or metatarsalgia.  There were noted hammertoes of 2, 3, 4 and 5 toes of the left foot.  The examiner noted that the Veteran's hallux valgus disabilities were not severe or equivalent to amputation of the great toe.  There was no evidence of hallux rigidus, pes cavus, mal- or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or any other foot injuries of the left foot.  X-rays only showed abnormal findings related to a bunionectomy of the right foot.  Respecting the functional impact, the Veteran stated that she could not stand or walk for more than short periods.  She also reported increasing pain in her joint after repeated use over a period of time, which limited her standing or walking for no more than short periods.  Otherwise, the examiner noted she did not have decreasing range of motion with repetitive motion and she denied flare-ups.  The examiner finally concluded as follows:

The disability of each foot could be classified as MODERATE.  Specifically the Veteran describes significant pain in each foot with limited ability to stand or walk, however it is not equivalent to amputation of the great toe, and has not required surgery or other treatment since the bunionectomy in 2005.  The radiographic evidence include findings of the bunionectomy else is relatively normal with no evidence of spurs, pes planus, or current hallux valgus in either foot, including the 1st and 5th toe of the left foot. 

The Board has additionally reviewed the VA treatment records of record through February 2016.  Those documents do not demonstrate any treatment for the Veteran's left foot disability.  

Based on the foregoing evidence, the Board cannot find that a compensable evaluation for the Veteran's left foot disability is warranted at any time throughout the appeal period.  Specifically, the Board acknowledges that the Veteran has hammertoes of the left foot throughout the appeal period.  However, the Veteran is only shown to have either three or four hammertoes of her left foot throughout the appeal period.  Under Diagnostic Code 5282, all five of the Veteran's toes must be hammertoes in order for a compensable evaluation to be assigned.  Given such is not present in this case, the Board cannot award a compensable evaluation under Diagnostic Code 5282.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5282.

Likewise, the Board acknowledges that the Veteran is service-connected for bunions of the first and fifth toes and hallux valgus of her left foot thus implicating Diagnostic Code 5280.  However, as noted throughout the appeal period, the Veteran has never had surgical resection of her left metatarsal head.  Likewise, throughout the appeal period, the Veteran is not shown to have severe hallux valgus of the left foot, such that her disability is equivalent to amputation of her left great toe.  At best, the Board can find that the Veteran's hallux valgus is moderate, as noted by the December 2013 VA examiner.  However, that examiner also indicated that there was no evidence of any hallux valgus of the first and fifth toes of the left foot at that time, and also found that the Veteran's left foot symptomatology was not severe nor equivalent to amputation of her great toe.  

The Board has additionally acknowledged the Veteran's statements with regards to the severity of her left foot disability is severe.  However, the Board has weighed those statements against the more probative statements by the December 2013 VA examiner, who is a medical doctor where the Veteran is not.  Thus, the Board finds that the VA examiner's statements are more probative in light of his more specialized training and expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative value of medical opinion based upon factors such as personal examination of the patient, knowledge and skill in analyzing data, and the medical conclusion reached); Sklar v. Brown, 5 Vet. App. 140 (1993) (weight may be less if ambivalent as to exact diagnosis, or if the examiner is not a specialist, fails to explain the basis for an opinion, or treated the claimant only briefly or for unrelated conditions).  

Consequently, the Board concludes that the preponderance of evidence is against a finding of severe severity of her hallux valgus equivalent to amputation of her left great toe at any time throughout the appeal period.  

As a final matter, insofar as the Veteran has attempted to argue that she is entitled to a higher evaluation under Diagnostic Code 5284 as a catch-all provision-or where such is raised by the record-the Board finds that Diagnostic Code 5284 is not applicable in this case.  

In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the United States Court of Appeals for Veterans Claims (Court) held that the eight specifically named foot disabilities noted in the Rating Schedule could not be, as a matter of law, rated to by analogy under Diagnostic Code 5284.  

In this case, the Veteran's hallux valgus (and bunions, as noted in Verdon and 68 Fed. Reg. 7020) and hammertoes are specifically listed foot disabilities under which the Board has evaluated the Veteran.  Therefore, the Board, as a matter of law, cannot consider an analogous evaluation under Diagnostic Code 5284 in this case.  See Copeland, supra; see also Yancy v. McDonald, 27 Vet. App. 484, No. 2014-3390, 2014 WL 747304 (Feb. 26, 2016) (addressing the word "injury," but leaving Copeland's discussion with regards to "other" in Diagnostic Code unchanged).

In short, the Veteran's left foot disability is not manifested as having hammertoes of all toes, nor is her hallux valgus of the left foot been the subject of a resection surgery or shown to be severe or equivalent to amputation of her left great toe.  While the Veteran's left foot disability has been assessed as moderate and as having symptoms such as pain, painful motion, an inability to stand or walk for prolonged periods, and an inability to wear certain types of shoes, Diagnostic Code 5284 is not applicable in this case.  Accordingly, the Board must deny an initial compensable evaluation for the Veteran's left foot disability based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5282.  

Respecting extraschedular evaluation, the schedular evaluation is adequate.  The rating schedule contemplates the Veteran's number of hammertoes; in this case, the Veteran has four hammertoes, not all five.  Additionally, the rating criteria contemplates the presence of severe hallux valgus, which is equivalent to amputation of the great toe, or that there was a resection procedure of the great toe; as noted above, those symptoms are not present in this case, as there was no resection and the evidence demonstrated no more than a moderate disability.  During the appeal, the Veteran has argued that her pain and manifestations of the left foot demonstrate a severe foot disability and interfere with her ability to perform her chosen profession.  Therefore, evaluations in excess of those assigned are provided for certain manifestations of the service-connected bunions, hallux valgus and hammertoes of the left foot, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.

Also considered by the Board is whether the collective effect of her other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the left foot disability, the Veteran has the disabilities already enumerated in the previous subsection of this document.  The evidence does not show that those disabilities have a collective effect of acting together with her left foot disability that makes her left foot disability picture an unusual or exceptional one.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

For these reasons, as the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for bilateral heel spurs is denied.

Service connection for bilateral pes planus is denied.  

Initial evaluations in excess of 10 percent prior to December 3, 2013, and in excess of 20 percent thereafter, for the Veteran's residual surgical scars of the right foot are denied.  

An initial compensable evaluation for the Veteran's hammertoes of the second, third and fourth toes with bunions of the first and fifth toes of the left foot is denied.


REMAND

Initially, with respect to the claims for initial increased evaluation respecting the Veteran's lumbar spine, sinusitis, gastroenteritis, bilateral knee patellofemoral syndrome, and headaches disabilities, the Board notes that those disabilities were initially awarded service connection in a November 2013 rating decision.  In January 2014, June 2014, and August 2014 statements, the Veteran indicated that she disagreed with the assigned initial evaluations for those disabilities.  As a timely notice of disagreement with lumbar spine, sinusitis, gastroenteritis, bilateral knee patellofemoral syndrome, and headaches disabilities have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claims for increased initial evaluation of the Veteran's lumbar spine, sinusitis, gastroenteritis, bilateral knee patellofemoral syndrome, and headaches disabilities are remanded at this time.

Respecting the Veteran's claim for increased evaluation of her right foot disability, she stated in a January 2014 statement that she did in fact assert during her December 2013 examination that she had flare-ups; she contended that perhaps the examiner misunderstood her during the examination.  Regardless, she indicated that her right foot had numbness and tingling following her right foot surgery in service.  The December 2013 VA examiner did not address any neurological symptomatology associated with the Veteran's service-connected residuals status post bunionectomy of the right foot during that examination.  

In light of the Veteran's statements and the deficiency in the December 2013 VA examination, the increased evaluation claim for the Veteran's right foot disability must be remanded in order to obtain another VA examination that adequately addressed the full extent of that disability, to include alleged neurological symptoms.  

Likewise, the Board must also remand the increased evaluation claim for acne.  In the December 2013 examination, the examiner noted that the Veteran had several small hyperpigmented spots and mild acne scarring of the head, face and neck.  The examiner, however, did not address any of the characteristics of disfigurement noted under Diagnostic Code 7800, particularly respecting size of the area, skin texture or surface contour of the areas affected by the acne of Veteran's head, face and neck.  Such information is necessary in order to properly evaluate the Veteran's acne disability in this case.  Accordingly, that claim is also remanded in order for the Veteran to be afforded another VA examination which adequately addresses the severity of her acne disability.  

On remand, any VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and her representative a statement of the case on the issues of increased initial evaluation of the Veteran's lumbar spine, sinusitis, gastroenteritis, bilateral knee patellofemoral syndrome, and headaches disabilities.  Return the issue to the Board only if the Veteran perfects her appeal.

2.  Obtain any VA treatment records relevant to the acne and right foot bunionectomy disabilities, since February 2016, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of her residuals status post bunionectomy of the right foot disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and a VA foot examination of the Veteran, the examiner must specifically address: Whether the Veteran's right foot disability has any associated neurological symptoms; if so, the examiner should so evaluate any neurological symptoms associated with the right foot disability under the appropriate diagnostic criteria.  The examiner should specifically address the Veteran's lay statements, particularly in the January 2014 statement, that she has right foot numbness and tingling ever since her surgery in service.  

The examiner should discuss the Veteran's lay statements regarding the symptomatology associated with her residuals of a bunionectomy of the right foot, including the severity of that disability during flare-up, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine the current severity of her acne with residual scarring.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and a VA skin examination of the Veteran, the examiner must discuss the presence or absence of the eight characteristics of disfigurement found in Diagnostic Code 7800. 

The examiner should discuss the Veteran's lay statements regarding the symptomatology associated with her acne with residual scarring, including the severity of that disability during flare-up, as appropriate.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ must readjudicate the Veteran's claims for increased initial evaluation of her residuals status post bunionectomy of the right foot and acne with residual scarring disabilities.  If the benefits sought on appeal are not granted in full, the Veteran and her representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


